602 So. 2d 676 (1992)
George Albert WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2038.
District Court of Appeal of Florida, First District.
July 15, 1992.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and James W. Rogers, Asst. Atty. Gen., for appellee.
PER CURIAM.
George Albert Williams appeals his judgment and sentence from the Circuit Court of Bay County. Before the filing of the initial brief in this cause, counsel for appellant advised this court of the death of Mr. Williams and provided a copy of the death certificate. Counsel suggests that the proper disposition of this appeal is its abatement. See Parker v. State, 530 So. 2d 1084 (Fla.3d DCA 1988). The State has indicated it has no opposition to this outcome. We therefore permanently abate the prosecution ab initio in the trial and appellate courts, in accordance with Parker.
IT IS SO ORDERED.
JOANOS, C.J., and ZEHMER and ALLEN, JJ., concur.